DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first restriction portion” (shown as left member 36a in FIG. 8)  in claim 12, “another first restriction portion” (shown as left member 36b in FIG. 8) in claim 12, “second restriction portion” (shown as right member 36a in FIG. 8)  in claim 12, and “another second restriction portion” (shown as right member 36b in FIG. 8) in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites the limitation "the inner circumference" in lines 27 and 29.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
The phrase “essentially the same” in claims 1 and 8 is a relative phrase which renders the claim indefinite. The phrase “essentially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s not clear from the disclosure what is meant by “essentially the same”.  The examiner recommends removing the term “essentially” (the disclosure has support for using “the same” as shown in Applicant’s published specification para. [0055]).
Claim 11 recites the limitations "the other end side" in line 8, “the second frame portion” in line 10, and “the first frame portion” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawagoe JP 2007-298829 A (hereinafter “Kawagoe”).
Regarding claim 11, Kawagoe, with reference to FIG. 3, discloses an attachment method for attaching a roller (1, which includes 11 and shaft 11) which suspends a belt (10, shown in FIG. 1) of an endless shape configured to rotationally move to a belt conveyance device including the belt, the attachment method comprising: 
attaching a first bearing member (7, including 7a and 7b, is press-fitted in advance) to one end side (left side of 1 in FIG. 3) of the roller in a width direction perpendicular to a movement direction of the belt; 
inserting the other end side (right side of 12 in FIG. 3a) of the roller in the width direction into a second holding portion (right member 41 in FIG. 3) of a second frame portion (right member 4), 
mounting the one end side of the roller with the first bearing member attached thereto to a first holding portion (left member 41 in FIG. 3) of a first frame portion (left member 4) from a first orientation (direction B in FIG. 3) of the width direction from the second frame side to the first frame side; and 
mounting a second bearing member (5) to the other end side of the roller and the second holding portion of the second frame portion in the first orientation (shown in FIG. 3b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe in view of Wyer US 6,467,965 (hereinafter “Wyer”).
Regarding claims 1 and 8 (image forming apparatus), Kawagoe, with reference to FIG. 1 and 3, teaches a belt conveyance device comprising: 
a belt (10) of an endless shape configured to rotationally move; 
a first stretching roller (1, which one of 14, 15, 16, shown in FIG. 1)  and a second stretching roller (1, another of 14, 15, 16, shown in FIG. 1) configured to suspend the belt in a tensioned manner; 
a first bearing member (7) configured to support one shaft end portion of the first stretching roller in a width direction perpendicular to a movement direction of the belt; 
a second bearing member (8 and 5) configured to support another shaft end portion of the first stretching roller in the width direction, the first bearing member and second bearing member being members formed by injection molding with a mold (refer to MPEP 2113 section I and II); 
a first frame portion (left side member 4) including a first holding portion (left side 41) configured to hold the first bearing member; and
a second frame portion (right side member 4) including a second holding portion (right side 41) configured to hold the second bearing member, the belt being arranged between the first frame portion and the second frame portion in the width direction. 
Kawagoe teaches the claimed invention except
wherein the first bearing member includes a first restriction portion for restricting a rotation of the first bearing member relative to the first frame portion, and
wherein the second bearing member includes a second restriction portion for restricting a rotation of the second bearing member relative to the second frame portion, and 
wherein, as viewed in the width direction, the first restriction portion being held by the first frame portion and the second restriction portion being held by the second frame are arranged so that, (i) a direction and an amount, by which an inner circumference of the first bearing member deviated from a predetermined position on one end side of the first stretching roller, and (ii) a direction and an amount, by which an inner circumference of the second bearing member deviated from a predetermined position on the other end side of the first stretching roller, are the same.
Wyer with reference to FIGS. 1-5, teaches a bearing (10) to facilitate assembling and dissembling of a roller shaft.  Specifically, Wyer teaches 
wherein the first bearing member (10, FIG. 1) includes a first restriction portion (22) for restricting a rotation of the first bearing member relative to a first frame portion (50).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute both the first bearing and second bearing of Kawagoe with the bearing element of Wyer in order to achieve the predictable result of rotatably supporting both ends of the first stretching roller.  The bearing described in Wyer allows for easy assembly and disassembly of components and can be used in various rollers including belt rollers.
The combination of references would provide
wherein the second bearing member includes a second restriction portion (22) for restricting a rotation of the second bearing member relative to a second frame portion (taught by base reference of Kawagoe), and 
wherein, as viewed in the width direction, the first restriction portion being held by the first frame portion and the second restriction portion being held by the second frame are arranged so that, (i) a direction and an amount, by which an inner circumference of the first bearing member deviated from a predetermined position on one end side of the first stretching roller, and (ii) a direction and an amount, by which an inner circumference of the second bearing member deviated from a predetermined position on the other end side of the first stretching roller, are the same (refer to note below for broadest reasonable interpretation).
Note:  The examiner takes the position that an inner circumference (14, refer to FIG. 3) of each bearing 10, when viewed in the width direction, would be aligned in the width direction, and therefore the inner circumference of each bearing would deviate to a center position by the same amount away from a predetermined position (outer circumference 24).
	Regarding claim 2, the combination of references teach wherein the shaft end portions of the first stretching roller are able to rotate while frictionally sliding on the first bearing member and the second bearing member in a state of being supported by the first bearing member and the second bearing member.
	Regarding claim 3, wherein the first bearing member and the second bearing member have an identical shape (by the combination of Kawagoe of Wyer, as bearings of Wyer are replacing bearings of Kawagoe).
	Regarding claim 4, wherein the first bearing member and the second bearing member are members formed by injection molding (refer to MPEP 2113, sections I and II) using an identical mold.
	Regarding claim 5, the combination of references would teach wherein the second stretching roller includes one restriction member (inner endmost portion of 10, refer to FIG. 4) which is located on a side of the first frame portion with in the width direction and which is able (capable of making contact with a belt by user manipulation) to come into contact with an end portion of the belt on the side of the first frame portion and another restriction member (inner endmost portion of 10) which is located on a side of the second frame portion in the width direction and which is able to come into contact with an end portion of the belt on the side of the second frame portion. 
	Regarding claim 6, Kawagoe teaches wherein the first stretching roller is a driving roller (1, is one of 14, 15, 16 in FIG. 1 is a drive roller) which, upon receiving a driving force, rotates to rotationally move the belt.
	Regarding claim 7, the combination of references also teaches a third stretching roller (Kawagoe teaches another roller of 14, 15, 16)  different from the first stretching roller and the second stretching roller, while secondary reference of  Wyer teaches (refer to obviousness rejection of claim 1 as a guide) a third bearing member (10) configured to support a shaft end portion on a first side end of the third stretching roller with respect to the width direction; and a fourth bearing member (10) configured to support a shaft end portion on a second side end of the third stretching roller with respect to the width direction, wherein the third stretching roller is supported by the first frame portion and the second frame portion and is driven to rotate in conjunction with the belt rotationally moving, wherein the third bearing member includes a third restriction portion (22) for restricting a rotation of the third bearing member relative to the first frame portion and the fourth bearing member includes a fourth restriction portion (22) for restricting a rotation of the fourth bearing member relative to the second frame portion, and wherein a phase of arrangement of the third restriction portion in a state of being held by the first frame portion and a phase of arrangement of the fourth restriction portion in a state of being held by the second frame portion are equal to each other.
	Regarding claim 9, wherein the belt is an intermediate transfer belt, and wherein the toner images borne on the plurality of image bearing members are primarily transferred from the plurality of image bearing members to the intermediate transfer belt and the toner images transferred to the intermediate transfer belt are then secondarily transferred from the intermediate transfer belt to a transfer material (refer to FIG. 1 of Kawagoe).
	Regarding claim 10, wherein the belt is a conveyance belt configured to bear and convey a transfer material, and wherein the toner images borne on the plurality of image bearing members are transferred to the transfer material conveyed by the conveyance belt (refer to FIG. 1 of Kawagoe).
Allowable Subject Matter
Claim 12 allowed (112f invoked, refer to claim interpretation section above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Regarding claim 11, no arguments were provided by Applicant and the cited reference of Kawagoe still reads on the amended language of claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656